COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-398-CV
 
BELEW, BROCK & BELEW, L.L.P.                                                          APPELLANTS
AND PAUL G. BELEW, BOTH
INDIVIDUALLY, AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED
V.
PACE REALTY CORPORATION,                                                             
APPELLEES
MDC-PARK CREEK RESIDENCES
DEVELOPMENT CORPORATION,
AS GENERAL PARTNER FOR
MDC-PARK CREEK RESIDENCES, LTD.
AND AMERICAN BLAST FAX, INC.
----------
FROM THE 236TH DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellants'
Amended Motion To Dismiss Appeal." It is the court's opinion that the
motion should be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P. 42.1(d).
 
                                                            PER
CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DELIVERED: July 17, 2003

1. See Tex. R. App. P. 47.4.